     Case 3:18-cv-01289 Document 65 Filed 01/22/19 Page 1 of 1 PageID #: 494



                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 3:18-1289

MATTHEW MALLORY,
ALTERNATIVE MEDICINAL OPTIONS LLC,
GARY KALE,
GRASSY RUN FARMS, LLC, their agents,
assigns, attorneys, and all other acting
in concert with the named defendants,

                             Defendants.

                                           ORDER

              For reasons appearing before the Court, the Court DIRECTS the Government to

file a Reply to Defendants’ Responses (ECF Nos. 63 & 64) on or before 12:00 noon on

Wednesday, January 23, 2019. The Court DIRECTS the Clerk to send a copy of this Order to

counsel of record and any unrepresented parties.

                                            ENTER:      January 22, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE
